Title: To George Washington from Thomas Jefferson, 29 August 1790
From: Jefferson, Thomas
To: Washington, George



Aug. 29. 1790

On considering more fully the question Whether it will be expedient to Notify to Ld Dorchester the real object of the expedition preparing by Governor St. Clair, I still think it will not be expedient. for
If the Notification be early, he will get the Indians out of the way, & defeat our object.
If it be so late, as not to leave him time to withdraw them before our stroke be struck, it will then be so late also, as not to leave him time to withdraw any secret aids he may have sent them. And the Notification will betray to him that he may go on without fear in his expedition agt the Spaniard and for which he may yet have sufficient time after our expedition is over.
On the other hand, if he should suspect our preparations are to prevent his passing our territory Those suspicions may induce him to decline his expedition; as, even should he think he could either force or steal a passage, he would not divide his troops, leaving (as he would suppose) an enemy between them able to take those he should have, & cut off the return of those he should carry.
These suspicions too would mislead both him and the Indians, and so enable us to take the latter more completely by surprise; and prevent him from sending secret aid to those whom he wd not suppose the objects of the enterprise thus effecting a double purpose of preventing his enterprize, & securing our own.

Might it not even be expedient, with a view to deter his enterprize, to instruct Govr St. Clair either to continue his pursuit of the Indians till the season be too far advanced for Ld Dorchester to move: or, on disbandg his militia, to give them general orders (which might reach the ears of Ld Dorchester) to be ready to assemble at a moment’s warning, tho’ no such assembly be really intended?
always taking care neither to say nor do against their passage, what might directly commit either our Peace, or Honour.

Th: Jefferson

